 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     SARAH KAUFFMAN
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     SARAH KAUFFMAN,                                             No.    2:19-cv-00850-KJN
13

14                         Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
          v.                                                     MOTION FOR SUMMARY
17   Andrew Saul,                                                JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to December 20, 2019.
24
            This is a second extension, of three days. Plaintiff’s counsel has three administrative
25
     hearings on December 17, the present due date, and also personal appointments consuming two
26
     or three hours on December 16 and 18, 2019.
27

28



                                                         1
 1   Dated:       December 15, 2019                                 /s/ Jesse S. Kaplan
                                                                    JESSE S. KAPLAN
 2
                                                                    Attorney for Plaintiff
 3

 4
                                                                    McGREGOR W. SCOTT
 5
                                                                    United States Attorney
 6                                                                  DEBORAH LEE STACHEL
                                                                    Regional Counsel, Region IX
 7                                                                  Social Security Administration
 8

 9   Dated: December 16, 2019                                        /s/ per e-mail authorization
                                                                    ELLINOR CODER
10                                                                  Special Assistant U.S. Attorney
11                                                                  Attorney for Defendant

12

13

14                                                   ORDER

15

16
                For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is extended to December 20, 2019.
18
                SO ORDERED.
19

20
     Dated: December 17, 2019
21

22

23
     kauf.850
24

25

26

27

28



                                                            2
